Citation Nr: 1410633	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  08-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for post-traumatic arthritis, residuals of torn right knee anterior cruciate ligament.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1983 to August 1983, from September 1987 to January 1988, from August 2004 to July 2006, and from February 2009 to March 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded these matters for further evidentiary development in September 2011.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In a statement received by VA in September 2012, the Veteran waived his right to have the RO review any additional evidence submitted on his behalf prior to the adjudication of these matters by the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary before a decision can be rendered.

In an August 2012 statement, the Veteran asked that his August 2011 VA examination at West Haven be considered in adjudicating his claim, indicating he did not recall undergoing an examination in October 2012 in Newington.  The October 2012 examination report is of record.

Upon review of the records in Virtual VA, the Board notes a September 2011 rating decision on other issues referenced a February 2011 VA general medical examination and an August 2011 VA spine examination conducted at the West Haven VA Medical Center.  These examination reports are not contained in the paper claims file or in the electronic claims file.  As the Veteran alleges his knee was examined in the August 2011 examination, and the general medical examination may also contain relevant information on both claims, the Board finds remand is necessary to associate the Veteran's temporary file with the record, and for initial consideration of such evidence in connection with his claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any temporary file created by the RO for the Veteran, to specifically include the reports of the February 2011 VA general medical examination and the August 2011 orthopedic examination, and associate it with the paper or electronic claims file.

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record, to include the evidence contained in the temporary file.  If any additional development 
is deemed necessary, such should be accomplished.  Thereafter, readjudicate the claims.  If the benefit 
sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


